AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I




           UNITED STA TES OF AMERICA
                       v.

             ROBIN NELSON-FLANAGAN
                                                                        Case No. 4:12-cr-00213-05 KGB
                                                                        USM No. 24252-009
                                                                         THEODIS THOMPSON
                                                                                               Defendant"s Attorney
 THE DEFENDANT:
 D admitted guilt to violation of condition(s)            - - - - - - - - - - ~ of the tenn of supervision.
 ~ was found in violation of condition(s) count(s) 1-5                            after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                        Violation Ended
 1                                 Failure to not commit another federal, state, or local crime.           02/23/2021

 2                                Failure to not unlawfully possess a controlled substance,
                                  refrain from any unlawful use of a controlled substance, and

                                  submit to drug tests as determined by the court.                         02/23/2021
        The defendant is sentenced as provided in pages 2 through           4     of this judgment. The sentence is imposed pursuant to
                                                                        ----
 the Sentencing Refonn Act of 1984.
 D The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ,fordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic ctrcumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 1 930                    05/18/2021
                                                                                          Date of Imposition of Judgment
 Defendant's YearofBirth:              1971

 City and State of Defendant's Residence:                                                        Signature of Judge
 Vilonia, Arkansas
                                                                         Kristine G. Baker, United States District Judge
                                                                                             Name and Title of Judge
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                           Judgment-Page      2    of     4
DEFENDANT: ROBIN NELSON-FLANAGAN
CASE NUMBER: 4: 12-cr-00213-05 KGB

                                                      ADDITIONAL VIOLATIONS

                                                                                                                  Violation
Violation Number               Nature of Violation                                                                Concluded
3                              Failure to refrain from excessive use of alcohol and not purchase, possess,

                               use, distribute, or administer any controHed substance, or paraphernalia
                               related to any controlled substance, except as prescribed by a physician.          02/23/2021
4                              Failure to report to the probation officer ina manner and frequency directed

                               by the court or probation officer.                                                 01/08/2021

5                              Failure to participate, under the guidance and supervision of the probation
                               officer, in a substance abuse treatment program.                                   02/10/2021
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                   Judgment - Page   3     of   4
DEFENDANT: ROBIN NELSON-FLANAGAN
CASE NUMBER: 4:12-cr-00213-05 KGB


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

20 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.
The Court further recommends the defendant be incarcerated in the Tallahassee facility.



     ti    The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                       to

at   --------------
                                                     with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                             By
                                                                                             DEPUTY UNITED ST ATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                              Judgment-Page     4     of        4
DEFENDANT: ROBIN NELSON-FLANAGAN
CASE NUMBER: 4:12-cr-00213-05 KGB
                                  SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                      MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.    •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    •  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •  You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
